                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 1 of 16



                                                                            1    NICHOLAS A. CARLIN, State Bar No. 112532
                                                                                 nac@phillaw.com
                                                                            2    KYLE P. O’MALLEY, State Bar No. 330184
                                                                                 kpo@phillaw.com
                                                                            3
                                                                                 PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                            4
                                                                                 39 Mesa Street, Suite 201 - The Presidio
                                                                                 San Francisco, CA 94129
                                                                            5    Telephone:    415-398-0900
                                                                                 Fax:          415-398-0911
                                                                            6

                                                                            7    Attorneys for Plaintiff

                                                                            8                                  UNITED STATES DISTRICT COURT
                                                                            9                               NORTHERN DISTRICT OF CALIFORNIA
                                                                            10

                                                                            11   DARELL JACKSON, dba JED                               Case No.:
                                                                                 PRODUCTIONS
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13                Plaintiff,                               COMPLAINT FOR COPYRIGHT
                                                                                                                                       INFRINGEMENT; CONTRIBUTORY
                                       San Francisco, CA 94129




                                                                            14           v.                                            COPYRIGHT INFRINGEMENT;
                                             (415) 398-0900




                                                                                                                                       SLANDER OF TITLE;
                                                                            15   APPLE, INC., a California corporation;                INTERFERENCE WITH
                                                                                 NBCUNIVERSAL MEDIA, LLC, a                            PROSPECTIVE ECONOMIC
                                                                            16   Delaware limited liability company;                   RELATONS; FALSE DESIGNATION
                                                                                 AMBLIN ENTERTAINMENT, INC., a                         OF ORIGIN; DEFAMATION PER SE;
                                                                            17   California corporation; DARYL                         AND DECLARATORY RELIEF
                                                                                 ANDERSON and AMBER ANDERSON,
                                                                            18   individually and doing business as                    JURY TRIAL DEMAND
                                                                                 NAKAMICHE MUZIC PUBLISHING.
                                                                            19

                                                                            20
                                                                                              Defendants.
                                                                            21

                                                                            22
                                                                                                                         INTRODUCTION
                                                                            23
                                                                                        1.       This is an action for copyright infringement seeking legal and equitable relief for
                                                                            24
                                                                                 the unauthorized use of Plaintiff’s song “Side Show” in the Apple TV+ show “Amazing
                                                                            25
                                                                                 Stories.” It is also an action for contributory copyright infringement, slander of title, intentional
                                                                            26
                                                                                 interference with prospective economic relations, false designation of origin and defamation
                                                                            27
                                                                                 seeking damages and injunctive relief for, inter alia, the unlawful acts that assisted the direct
                                                                            28
                                                                                 infringement of “Side Show.”

                                                                                                                                   1
                                                                                                                            COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 2 of 16



                                                                            1                                     JURISDICTION AND VENUE
                                                                            2           2.      This Court has federal question jurisdiction under 28 U.S.C. §§ 1331, 1338(a)
                                                                            3    and 2201.
                                                                            4           3.      This Court has personal jurisdiction over Defendants because Plaintiff suffered
                                                                            5    harm caused by Defendants in this district, and Defendants, both in connection with the facts
                                                                            6    giving rise to this lawsuit and during the general course of their affairs, regularly conduct
                                                                            7    substantial business and have sufficient minimum contacts in Northern California where
                                                                            8    Plaintiff is based, or otherwise intentionally avail themselves of the markets within Northern
                                                                            9    California, through the national promotion, sale, and marketing of their services, to render the
                                                                            10   exercise of jurisdiction by this Court proper and necessary.
                                                                            11          4.      Venue in this jurisdiction is proper under 28 U.S.C. § 1391(b) and (c).
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12                                                PARTIES
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13          5.      Plaintiff Darrell Jackson has been in the music business since the late 1980s,
                                       San Francisco, CA 94129




                                                                            14   primarily in the City of Oakland. Plaintiff is the founder and sole owner of JED Productions, a
                                             (415) 398-0900




                                                                            15   music production company, and S&D Music, a music publishing company. Both companies are
                                                                            16   sole proprietorships and “doing business as” designations of Plaintiff. Plaintiff focused on
                                                                            17   developing and recording rap artists from the East Bay, including Richie Rich and others,
                                                                            18   commercially releasing three albums and several EPs during the early 1990s. At all relevant
                                                                            19   times, Plaintiff has operated from this District.
                                                                            20          6.      Defendant Apple, Inc. (“APPLE”) is a California corporation headquartered in
                                                                            21   this District in Cupertino, California. APPLE operates AppleTV+ and distributes Amazing
                                                                            22   Stories on that platform.
                                                                            23          7.      Defendant NBCUniversal Media, LLC (“NBCU”) is a Delaware limited liability
                                                                            24   company headquartered in Universal City, California, regularly doing business in the Northern
                                                                            25   District. On information and belief, NBCU produced Amazing Stories.
                                                                            26          8.      Defendant Amblin Entertainment, Inc. (“AMBLIN”) is a California corporation,
                                                                            27   headquartered in Universal City, California, regularly doing business in the Northern District.
                                                                            28   On information and belief, AMBLIN co-produced Amazing Stories.


                                                                                                                                     2
                                                                                                                            COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 3 of 16



                                                                            1           9.      APPLE, NBCU and AMBLIN shall be referred to herein jointly as the “Amazing
                                                                            2    Stories Defendants.”
                                                                            3           10.     Defendant Daryl Anderson (“D. ANDERSON”) is an individual who, on
                                                                            4    information and belief, resides in Sacramento, California and regularly does business in the
                                                                            5    Northern District.
                                                                            6           11.     Defendant Amber Anderson (“A. ANDERSON”), is an individual who, on
                                                                            7    information and belief, is married to D. ANDERSON, resides in Sacramento, California, and
                                                                            8    regularly does business in the Northern District. Defendants D. and A. ANDERSON are herein
                                                                            9    referred to collectively as the “ANDERSONS.”
                                                                            10          12.     On information and belief, Defendant Nakamiche Muzic Publishing
                                                                            11   (“NAKAMICHE”) is a “doing business as” designation of the ANDERSONS. The
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   ANDERSONS and NAKAMICHE are herein referred to jointly as the “NAKAMICHE
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   DEFENDANTS.”
                                       San Francisco, CA 94129




                                                                            14          13.     Plaintiff is informed and believes, and thereon alleges, that each defendant named
                                             (415) 398-0900




                                                                            15   in this complaint is in some manner responsible for the wrongs and damages as alleged below,
                                                                            16   and in so acting was functioning, at least at times, as the agent, servant, partner, alter ego and/or
                                                                            17   employee of the other defendants, and in doing and/or not doing the actions mentioned below
                                                                            18   was acting within the course and scope of his or her or its authority as such agent, servant,
                                                                            19   partner, and/or employee with the permission and consent of the other defendants. Further, all
                                                                            20   acts herein alleged were approved of and ratified by each and every other defendant.
                                                                            21                          FIRST CLAIM - COPYRIGHT INFRINGEMENT
                                                                            22                              (Against the Amazing Stories Defendants)
                                                                            23           14.   In or about 1989, Plaintiff’s company, JED Productions, produced an album called
                                                                            24   “41Fivin” by the group “415”—references to the former area code of Oakland and the East Bay.
                                                                            25   (Since then the area code has changed to 510.)
                                                                            26           15.   One of the songs on that album is “Side Show,” produced by Darrin “Digital-D”
                                                                            27   Harris and performed by Richard “Richie Rich” Serrell. The song had specific relevance to
                                                                            28   Oakland and the East Bay’s youth scene at the time (and, as made clear from Defendants’ use of


                                                                                                                                  3
                                                                                                                            COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 4 of 16



                                                                            1    the song in Amazing Stories, still does). According to Wikipedia: “A sideshow is an informal
                                                                            2    demonstration of automotive stunts now often held in vacant lots, and public intersections, most
                                                                            3    often in the East Bay region of the San Francisco Bay Area, United States. Sideshows first
                                                                            4    appeared in Oakland, California as informal social gatherings of youth. Sideshows were made
                                                                            5    even more popular throughout the 1990s with such songs as bay area rapper Richie Rich’s
                                                                            6    ‘Sideshow’ anthem.” https://en.wikipedia.org/wiki/Sideshow_(automobile_exhibition).
                                                                            7            16.   Plaintiff, through his wholly owned production company JED Productions, owns
                                                                            8    the copyrights in both the musical composition and sound recording of Side Show. Plaintiff
                                                                            9    registered the copyrights with the United States Copyright Office on May 4, 1990. The
                                                                            10   registration number is SRu000186832. [Exhibit 1.]
                                                                            11           17.    On or about March 6, 2020, the Amazing Stories Defendants released the new
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   streaming TV series “Amazing Stories.” Episode 2 of that series, “The Heat,” was released on
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   March 13, 2020, and tells a story of young people in Oakland.
                                       San Francisco, CA 94129




                                                                            14           18.    The composition and sound recording of Side Show are used prominently in The
                                             (415) 398-0900




                                                                            15   Heat—and appropriately from a narrative standpoint—in a scene depicting a sideshow for about
                                                                            16   one and a half minutes (from 6:15 to 7:45).
                                                                            17           19.    At no time has Plaintiff authorized the Amazing Stories Defendants to reproduce,
                                                                            18   distribute, perform, create derivative works based on, or otherwise exploit all or any portion of
                                                                            19   Side Show.
                                                                            20           20.    The Amazing Stories Defendants’ unauthorized use constitutes infringement of
                                                                            21   Plaintiff’s copyrights in both the composition and sound recording of Side Show.
                                                                            22           21.    Plaintiff has provided the Amazing Stories Defendants with proof of the
                                                                            23   registration for Side Show and has demanded that they cease and desist from continuing to
                                                                            24   infringe Plaintiff’s copyrights. These Defendants, however, continue to use Side Show in The
                                                                            25   Heat.
                                                                            26           22.    As a result of the Amazing Stories Defendants’ copyright infringement, Plaintiff
                                                                            27   has suffered and continues to suffer actual damages in an amount according to proof at trial.
                                                                            28



                                                                                                                                 4
                                                                                                                           COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 5 of 16



                                                                            1            23.      As a further result of the Amazing Stories Defendants’ copyright infringement,
                                                                            2    they have obtained direct and indirect profits they would not have otherwise realized but for
                                                                            3    their infringement of Side Show. Plaintiff is entitled to disgorgement of such profits.
                                                                            4            24.      Plaintiff is further entitled to statutory damages. The Amazing Stories
                                                                            5    Defendants’ acts of copyright infringement have been willful and intentional and in conscious
                                                                            6    disregard of Plaintiff’s rights. Plaintiff will seek damages for such willful infringement in the
                                                                            7    amount of $150,000 per infringement, the number of infringements to be determined according
                                                                            8    to proof at trial.
                                                                            9            25.      The Amazing Stories Defendants continue to infringe Plaintiff’s copyrights by
                                                                            10   streaming or otherwise copying and distributing The Heat. Accordingly, Plaintiff is entitled to
                                                                            11   injunctive relief, preventing the Amazing Stories Defendants from continuing to unlawfully
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   exploit Side Show.
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13           26.      Plaintiff is further entitled to recover his reasonable attorneys’ fees and costs in
                                       San Francisco, CA 94129




                                                                            14   this action.
                                             (415) 398-0900




                                                                            15             SECOND CLAIM - CONTRIBUTORY COPYRIGHT INFRINGEMENT
                                                                            16                             (Against the NAKAMICHE DEFENDANTS)
                                                                            17           27.      Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                                                            18   though fully set forth herein.
                                                                            19           28.      Plaintiff is informed and believes that, beginning sometime after Plaintiff
                                                                            20   registered the copyrights in Side Show and continuing thereafter, the NAKAMICHE
                                                                            21   DEFENDANTS falsely represented and continue to falsely represent that they own the
                                                                            22   copyright in the composition and the sound recording of Side Show, including by, inter alia,
                                                                            23   falsely and publicly registering the composition as their own with ASCAP.
                                                                            24           29.      Plaintiff is informed and believes that, beginning sometime after Plaintiff
                                                                            25   registered the copyrights in Side Show and continuing thereafter, the NAKAMICHE
                                                                            26   DEFENDANTS have falsely represented and continue to falsely represent to third parties that
                                                                            27   they own the copyrights in Side Show, including by, inter alia, falsely representing to the
                                                                            28



                                                                                                                                    5
                                                                                                                             COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 6 of 16



                                                                            1    Amazing Stories Defendants that the NAKAMICHE DEFENDANTS own the copyrights in
                                                                            2    Side Show and fraudulently licensing the use of Side Show to the Amazing Stories Defendants.
                                                                            3            30.     Plaintiff is informed and believes that the NAKAMICHE DEFENDANTS have
                                                                            4    also falsely represented to the producers of the film “Stop Pepper Palmer” that they owned the
                                                                            5    copyrights in Side Show, and fraudulently licensed Side Show to them for use in that film.
                                                                            6            31.     Plaintiff is informed and believes that the NAKAMICHE DEFENDANTS intend
                                                                            7    to further unlawfully exploit Side Show by distributing it digitally in 2020.
                                                                            8            32.     The NAKAMICHE DEFENDANTS had knowledge of the Amazing Stories
                                                                            9    Defendants’ infringing activity as described hereinabove.
                                                                            10           33.     The NAKAMICHE DEFENDANTS’ false representations to ASCAP and to the
                                                                            11   Amazing Stories Defendants as described herein induced, caused, or materially contributed to
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   the Amazing Stories Defendants’ infringing conduct.
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13           34.     Plaintiff has provided the NAKAMICHE DEFENDANTS with proof of the
                                       San Francisco, CA 94129




                                                                            14   registration for Side Show and has demanded they cease and desist from continuing to
                                             (415) 398-0900




                                                                            15   contribute to the infringement of Plaintiff’s copyrights. These Defendants, however, continue to
                                                                            16   represent to the public through their ASCAP registration that they own rights in Side Show and
                                                                            17   on information and belief continue to represent to the Amazing Stories Defendants that they own
                                                                            18   rights in Side Show.
                                                                            19           35.     As a result of the NAKAMICHE DEFENDANTS’ contributory copyright
                                                                            20   infringement, Plaintiff has suffered and continues to suffer actual damages in an amount
                                                                            21   according to proof at trial.
                                                                            22           36.     As a further result of the NAKAMICHE DEFENDANTS’ contributory copyright
                                                                            23   infringement, they have obtained direct and indirect profits they would not have otherwise
                                                                            24   realized but for their contributory infringement of Side Show. Plaintiff is entitled to
                                                                            25   disgorgement of such profits.
                                                                            26           37.     Plaintiff is further entitled to statutory damages. The NAKAMICHE
                                                                            27   DEFENDANTS’ acts of contributory copyright infringement have been willful and intentional
                                                                            28   and in conscious disregard of Plaintiff’s rights. Plaintiff will seek such damages for willful


                                                                                                                                  6
                                                                                                                            COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 7 of 16



                                                                            1    infringement in the amount of $150,000 per infringement, the number of infringements to be
                                                                            2    determined according to proof at trial.
                                                                            3            38.     The NAKAMICHE DEFENDANTS continue to contribute to the infringement of
                                                                            4    Plaintiff’s copyrights. Accordingly, Plaintiff is entitled to injunctive relief ordering them to
                                                                            5    cease their contributory infringement of Side Show.
                                                                            6            39.     Plaintiff is further entitled to recover his reasonable attorneys’ fees and costs in
                                                                            7    this action.
                                                                            8                                  THIRD CLAIM – SLANDER OF TITLE
                                                                            9                              (Against the NAKAMICHE DEFENDANTS)
                                                                            10           40.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                                                            11   though fully set forth herein.
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12           41.     The NAKAMICHE DEFENDANTS made representations and statements (e.g.,
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   through falsely and publicly registering Side Show as their own with ASCAP and by
                                       San Francisco, CA 94129




                                                                            14   representing to the Amazing Stories Defendants and the producers of Stop Pepper Palmer that
                                             (415) 398-0900




                                                                            15   the NAKAMICHE DEFENDANTS owned any copyright in Side Show) which cast doubts
                                                                            16   about Plaintiff’s ownership of those copyrights.
                                                                            17           42.     These representations and statements were false, as Plaintiff does in fact own the
                                                                            18   copyrights in Side Show, and the NAKAMICHE DEFENDANTS have no ownership interest in
                                                                            19   that intellectual property.
                                                                            20           43.     At the time the NAKAMICHE DEFENDANTS made these statements and
                                                                            21   representations, they knew that Plaintiff owned Side Show, and/or acted with reckless disregard
                                                                            22   of the truth.
                                                                            23           44.     The NAKAMICHE DEFENDANTS had no reasonable grounds to believe that
                                                                            24   the representations and statements they made to ASCAP, the Amazing Stories Defendants and
                                                                            25   others concerning their ownership of any copyright in Side Show were true.
                                                                            26           45.     The NAKAMICHE DEFENDANTS’ representations and statements were made
                                                                            27   for the purposes of inducing the general public, the Amazing Stories Defendants, and/or other
                                                                            28   entities in the music business to believe that the NAKAMICHE DEFENDANTS own Plaintiff’s


                                                                                                                                   7
                                                                                                                            COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 8 of 16



                                                                            1    intellectual property when they do not in fact own it and to usurp business opportunities from
                                                                            2    Plaintiff for themselves.
                                                                            3            46.     The NAKAMICHE DEFENDANTS knew or should have recognized that
                                                                            4    someone else might act in reliance on these false representations and statements, causing
                                                                            5    Plaintiff financial loss.
                                                                            6            47.     Plaintiff did in fact suffer immediate and direct financial harm because the
                                                                            7    Amazing Stories Defendants and the producers of Stop Pepper Palmer acted in reliance on these
                                                                            8    false representations and statements and therefore did not seek authorization from or compensate
                                                                            9    Plaintiff for the exploitation of Side Show.
                                                                            10           48.     The NAKAMICHE DEFENDANTS’ conduct was the legal and proximate cause
                                                                            11   of Plaintiff’s harms and/or was a substantial factor in causing Plaintiff’s harms.
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12           49.     Plaintiff also suffered pecuniary loss because the NAKAMICHE
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   DEFENDANTS’ false and public ASCAP registration deprived Plaintiff of a market in which,
                                       San Francisco, CA 94129




                                                                            14   but for that false registration, Plaintiff might with reasonable certainty have found a purchaser or
                                             (415) 398-0900




                                                                            15   licensee for Side Show. Plaintiff is entitled to compensatory damages for this harm.
                                                                            16           50.     Plaintiff has also suffered and continues to suffer damages resulting from the loss
                                                                            17   of a license fee and/or royalties for the exploitation of Side Show by the Amazing Stories
                                                                            18   Defendants and others. On information and belief, the NAKAMICHE DEFENDANTS have
                                                                            19   received license fee and have been receiving and/or will receive royalties which rightfully
                                                                            20   belong to Plaintiff, and Plaintiff is entitled to restitution and disgorgement of any such proceeds.
                                                                            21           51.     Plaintiff is presently suffering and will continue to suffer additional pecuniary
                                                                            22   losses in the form of his attorneys’ fees and costs, which were rendered necessary in order to
                                                                            23   remedy the doubt cast on Plaintiff’s title by the NAKAMICHE DEFENDANTS’ false
                                                                            24   representations and statements. Plaintiff is entitled to recover these losses.
                                                                            25           52.     The NAKAMICHE DEFENDANTS’ conduct as described herein was
                                                                            26   fraudulent, malicious, and oppressive and Plaintiff is therefore entitled to punitive and
                                                                            27   exemplary damages pursuant to Cal. Civ. Code § 3294 et seq.
                                                                            28



                                                                                                                                  8
                                                                                                                            COMPLAINT
                                                                                    Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 9 of 16



                                                                            1           53.     The NAKAMICHE DEFENDANTS continue to slander Plaintiff’s title to the
                                                                            2    Side Show composition by falsely asserting, through the publicly-available and searchable
                                                                            3    ASCAP repertoire (https://www.ascap.com/repertory), that they own the publishing rights in
                                                                            4    Side Show. Accordingly, Plaintiff is entitled to injunctive relief ordering the NAKAMICHE
                                                                            5    DEFENDANTS to remove their false ASCAP registration.
                                                                            6           54.     Upon information and belief, the NAKAMICHE DEFENDANTS have slandered
                                                                            7    and continue to slander Plaintiff’s title to Side Show by falsely maintaining to the Amazing
                                                                            8    Stories Defendants that the NAKAMICHE DEFENDANTS own the copyrights in Side Show.
                                                                            9    Accordingly, Plaintiff is entitled to injunctive relief ordering the NAKAMICHE
                                                                            10   DEFENDANTS to cease and desist from claiming they own any copyrights in Side Show.
                                                                            11        FOURTH CLAIM – INTENTIONAL INTERFERENCE WITH PROSPECTIVE
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12                                     ECONOMIC RELATIONS
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13                            (Against the NAKAMICHE DEFENDANTS)
                                       San Francisco, CA 94129




                                                                            14          55.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                             (415) 398-0900




                                                                            15   though fully set forth herein.
                                                                            16          56.     Plaintiff, as the owner of the composition and sound recording copyrights in Side
                                                                            17   Show and other music, regularly transacts business in the marketplace for exploitation of music
                                                                            18   copyrights by third parties such as the Amazing Stories Defendants. That is, when a third party
                                                                            19   seeks to exploit music copyrights such as those in Side Show, it first seeks the requisite
                                                                            20   permissions from the copyright owner(s). This requires some basic repertoire research by the
                                                                            21   third party, e.g., into the identity of the true copyright owner(s) on ASCAP’s or another
                                                                            22   performing rights society’s website.
                                                                            23          57.     The Amazing Stories Defendants sought to and did exploit the Side Show
                                                                            24   composition and sound recording copyrights. Those copyrights are owned by Plaintiff, and
                                                                            25   therefore third parties such as the Amazing Stories Defendants who must seek and obtain
                                                                            26   authorization for any exploitation and Plaintiff were and are in an economic relationship.
                                                                            27          58.     This economic relationship between the Amazing Stories Defendants and
                                                                            28   Plaintiff probably would have resulted in future economic benefit to Plaintiff.


                                                                                                                                 9
                                                                                                                           COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 10 of 16



                                                                            1           59.      The NAKAMICHE DEFENDANTS knew or should have known of this
                                                                            2    relationship.
                                                                            3           60.      The NAKAMICHE DEFENDANTS knew or should have known that this
                                                                            4    relationship between Plaintiff and the Amazing Stories Defendants would be disrupted if they
                                                                            5    failed to act with reasonable care and yet Defendants D. ANDERSON and NAKAMICHE failed
                                                                            6    to act with reasonable care.
                                                                            7           61.      The NAKAMICHE DEFENDANTS engaged in wrongful conduct by
                                                                            8    misrepresenting to the Amazing Stories Defendants that Plaintiff did not own any rights in Side
                                                                            9    Show and that only the NAKAMICHE DEFENDANTS had the right to grant permission to
                                                                            10   exploit the work and to negotiate and exact a price for its exploitation. The NAKAMICHE
                                                                            11   DEFENDANTS knew these representations were false or made them with reckless disregard for
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   their truth or falsity. The NAKAMICHE DEFENDANTS intended the Amazing Stories
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   Defendants to rely on, and the Amazing Stories Defendants did reasonably rely on, these
                                       San Francisco, CA 94129




                                                                            14   fraudulent misrepresentations.
                                             (415) 398-0900




                                                                            15          62.      The NAKAMICHE DEFENDANTS also engaged in wrongful conduct by
                                                                            16   slandering Plaintiff’s title to the copyright in the Side Show composition, as described
                                                                            17   hereinabove.
                                                                            18          63.      The NAKAMICHE DEFENDANTS also engaged in wrongful conduct by
                                                                            19   contributing to the Amazing Stories Defendants’ direct infringement of Plaintiff’s copyrights in
                                                                            20   Side Show, as described hereinabove.
                                                                            21          64.      The prospective relationship between the Amazing Stories Defendants and
                                                                            22   Plaintiff, the true owner of the Side Show copyrights, was disrupted.
                                                                            23          65.      Plaintiff was harmed as a result.
                                                                            24          66.      The NAKAMICHE DEFENDANTS’ wrongful conduct was the legal and
                                                                            25   proximate cause of Plaintiff’s harm and/or was a substantial factor in causing Plaintiff’s harm.
                                                                            26          67.      As a result of the NAKAMICHE DEFENDANTS’ wrongful conduct, Plaintiff
                                                                            27   has sustained damages in the form of lost profits for the exploitation of the Side Show
                                                                            28



                                                                                                                                     10
                                                                                                                            COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 11 of 16



                                                                            1    composition and has sustained special damages in the form of emotional distress. Plaintiff is
                                                                            2    entitled to recover these damages in an amount according to proof at trial.
                                                                            3           68.     In addition to these damages, Plaintiff is entitled to restitution in the form of
                                                                            4    disgorgement of the NAKAMICHE DEFENDANTS’ unjust enrichment from the unlawful
                                                                            5    exploitation of Plaintiff’s copyright.
                                                                            6           69.     The NAKAMICHE DEFENDANTS’ conduct as described herein was
                                                                            7    fraudulent, malicious, and oppressive and Plaintiff is therefore entitled to punitive and
                                                                            8    exemplary damages pursuant to Cal. Civ. Code § 3294 et seq.
                                                                            9           70.     As an alternative to monetary judgment, Plaintiff is entitled to a constructive trust
                                                                            10   or equitable lien on any property obtained by the NAKAMICHE DEFENDANTS as a result of
                                                                            11   their interference with Plaintiff’s prospective economic advantage.
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12          71.     Finally, Plaintiff is entitled to an injunction against the NAKAMICHE
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   DEFENDANTS to prevent future interference.
                                       San Francisco, CA 94129




                                                                            14                      FIFTH CLAIM – FALSE DESIGNATION OF ORIGIN
                                             (415) 398-0900




                                                                            15                            (Against the NAKAMICHE DEFENDANTS)
                                                                            16          72.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                                                            17   though fully set forth herein.
                                                                            18          73.     The NAKAMICHE DEFENDANTS’ conduct constitutes false designation of
                                                                            19   origin in violation of 15 U.S.C. § 1125(a), which provides that, inter alia, “[a]ny person who . . .
                                                                            20   in connection with any goods or services . . . uses in commerce . . . any false designation of
                                                                            21   origin, false or misleading description of fact, or false or misleading representation of fact,
                                                                            22   which is likely to cause confusion, or to cause mistake, or to deceive as to the affiliation,
                                                                            23   connection, or association of such person with another person, or as to the origin, sponsorship,
                                                                            24   or approval of his or her goods, services, or commercial activities by another person . . . shall be
                                                                            25   liable in a civil action by any person who believes that he or she is or is likely to be damaged by
                                                                            26   such act.”
                                                                            27          74.     By representing through their ASCAP registration and in their communications
                                                                            28   with the Amazing Stories Defendants that they own or control rights to the Side Show


                                                                                                                                  11
                                                                                                                            COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 12 of 16



                                                                            1    composition, the NAKAMICHE DEFENDANTS used and continue to use in commerce false
                                                                            2    and misleading representations of fact in connection with Side Show and/or their publishing
                                                                            3    services for same.
                                                                            4           75.       These false and misleading representations of fact were likely to cause confusion,
                                                                            5    or mistake, or to deceive as to the affiliation, connection, or association of the NAKAMICHE
                                                                            6    DEFENDANTS with Plaintiff (the true owner of the Side Show composition) and/or Richie
                                                                            7    Rich and Darren Harris (the true original composers of Side Show).
                                                                            8           76.       These false and misleading representations of fact were likely to cause confusion,
                                                                            9    or mistake, or to deceive as to the origin, sponsorship, or approval of the NAKAMICHE
                                                                            10   DEFENDANTS’ goods, services, or commercial activities by Plaintiff and/or Richie Rich and
                                                                            11   Darren Harris.
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12          77.       These false and misleading representations of fact were made willfully and with
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   knowledge of the falsity of such representations and for the purpose of causing confusion or
                                       San Francisco, CA 94129




                                                                            14   mistake or to deceive consumers as described above.
                                             (415) 398-0900




                                                                            15          78.       Plaintiff has been damaged by and will continue to be damaged by the
                                                                            16   NAKAMICHE DEFENDANTS’ conduct and is entitled to recover their profits, up to three
                                                                            17   times any and all actual damages sustained by Plaintiff, and costs of this action pursuant to 15
                                                                            18   U.S.C. § 1117(a).
                                                                            19          79.       In addition, Plaintiff requests an award of his reasonable attorneys’ fees under 15
                                                                            20   U.S.C. § 1117(a) because this is an exceptional case.
                                                                            21                              SIXTH CLAIM – DEFAMATION PER SE
                                                                            22                                        (Against A. ANDERSON)
                                                                            23          80.       Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                                                            24   though fully set forth herein.
                                                                            25          81.       On information and belief, defendant A. ANDERSON communicated and
                                                                            26   represented to the Amazing Stories Defendants that Plaintiff has a history of making false and
                                                                            27   fraudulent claims of ownership of copyrights in 415 music and that Plaintiff fraudulently
                                                                            28   extracted an advance of $140,000 from Capitol Records by falsely asserting his ownership of


                                                                                                                                   12
                                                                                                                            COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 13 of 16



                                                                            1    certain copyrights in 415’s music. These representations are false and unprivileged and exposed
                                                                            2    Plaintiff to hatred, contempt, ridicule, or obloquy, caused Plaintiff to be shunned or avoided by
                                                                            3    others, and have a tendency to injure him in his occupation.
                                                                            4            82.     The Amazing Stories Defendants reasonably understood that the statements A.
                                                                            5    ANDERSON made were about Plaintiff.
                                                                            6            83.     The Amazing Stories Defendants reasonably understood the statements
                                                                            7    Defendant A. ANDERSON made to mean that Plaintiff had committed a crime.
                                                                            8            84.     In addition, the statements Defendant A. ANDERSON made tended to injure
                                                                            9    Plaintiff in respect to his profession, trade or business by imputing fraudulent and/or criminal
                                                                            10   conduct to Plaintiff in the course of his business dealings which has a natural tendency to lessen
                                                                            11   Plaintiff’s profits by discouraging others to transact business with him.
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12           85.     In addition, Defendant A. ANDERSON’s statements to the Amazing Stories
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   Defendants by natural consequence caused actual damages to Plaintiff, who has had to and will
                                       San Francisco, CA 94129




                                                                            14   continue to expend time and resources to attempt to rehabilitate his reputation.
                                             (415) 398-0900




                                                                            15           86.     Defendant A. ANDERSON failed to use reasonable care to determine the truth or
                                                                            16   falsity of these defamatory statements, and/or and knew the statements were false or made with
                                                                            17   reckless disregard for their truth or falsity.
                                                                            18           87.     Defendant A. ANDERSON’s wrongful conduct was a substantial factor in
                                                                            19   causing harm to Plaintiff’s business, profession, and occupation; causing Plaintiff to incur
                                                                            20   expenses as a result of the defamatory statements; causing harm to Plaintiff’s reputation; and
                                                                            21   causing Plaintiff to feel shame, mortification, and hurt feelings. Plaintiff is entitled to recover
                                                                            22   these actual damages in an amount to be proven at trial.
                                                                            23           88.     In addition to or instead of actual damages, Plaintiff is entitled to presumed
                                                                            24   damages in an amount reasonable to compensate him for the presumed harm he has suffered.
                                                                            25           89.     Because in making these false and defamatory statements Defendant A.
                                                                            26   ANDERSON acted with malice, oppression, and fraud, Plaintiff is also entitled to punitive and
                                                                            27   exemplary damages.
                                                                            28



                                                                                                                                   13
                                                                                                                             COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 14 of 16



                                                                            1           90.     Finally, because her defamatory statements relate to Plaintiff’s business activities
                                                                            2    and damage his professional reputation, Plaintiff is entitled to an injunction against Defendant
                                                                            3    A. ANDERSON ordering her to retract her false and defamatory statements.
                                                                            4                           SEVENTH CLAIM – DECLARATORY RELIEF
                                                                            5                                        (Against All Defendants)
                                                                            6           91.     Plaintiff re-alleges and incorporates by reference the foregoing allegations as
                                                                            7    though fully set forth herein.
                                                                            8           92.     On information and belief, Defendants contest and dispute Plaintiff’s ownership
                                                                            9    of the composition copyright in Side Show and Plaintiff’s ownership of the sound recording
                                                                            10   copyright for the master recording Defendants used in The Heat.
                                                                            11          93.     Pursuant to 28 U.S.C. § 2201(a), Plaintiff hereby seeks and requests that this
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12   Court declare the copyrights in and to the sound recording and composition at issue belong
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13   exclusively to Plaintiff and that such declaration have the force and effect of a final judgment.
                                       San Francisco, CA 94129




                                                                            14                                       PRAYER FOR RELIEF
                                             (415) 398-0900




                                                                            15          WHEREFORE, Plaintiff prays for judgment as follows:
                                                                            16          1.      That all Defendants and their agents and servants be enjoined from infringing, or
                                                                            17   contributing to the infringement of, Plaintiff’s copyrights in any manner whatsoever, including,
                                                                            18   but not limited to, the use of Side Show in The Heat;
                                                                            19          2.      That the NAKAMICHE DEFENDANTS be enjoined from claiming that they
                                                                            20   own all or any part of the copyrights in Side Show;
                                                                            21          3.      The Defendant A. ANDERSON be enjoined from defaming Plaintiff;
                                                                            22          4.      That Plaintiff be awarded actual damages for copyright infringement in an
                                                                            23   amount to be determined at trial;
                                                                            24          5.      That Plaintiff be awarded up to three times his actual damages for false
                                                                            25   designation of origin in violation of the Lanham Act, 15 U.S.C. § 1125, in an amount to be
                                                                            26   determined at trial;
                                                                            27          6.      That Plaintiff be awarded all other actual damages arising in any manner from
                                                                            28   Defendants’ acts and omissions as described hereinabove;


                                                                                                                                 14
                                                                                                                           COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 15 of 16



                                                                            1            7.     That Defendants account to Plaintiff for their profits and pay to Plaintiff all
                                                                            2    profits attributable to the infringement;
                                                                            3            8.     That Plaintiff be awarded statutory damages in the amount of $150,000 per
                                                                            4    infringement of its copyright or such other amount as may be determined at trial;
                                                                            5            9.     That Plaintiff be awarded reasonable litigation expenses, costs, and attorneys’
                                                                            6    fees;
                                                                            7            10.    That Plaintiff be awarded punitive damages against the NAKAMICHE
                                                                            8    DEFENDANTS for slander of title and intentional interference with prospective economic
                                                                            9    relations;
                                                                            10           11.    That Plaintiff be awarded punitive damages against A. ANDERSON for
                                                                            11   defamation per se;
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12           12.    That A. ANDERSON be ordered to retract her false and defamatory statements;
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13           13.    That Plaintiff be awarded presumed damages;
                                       San Francisco, CA 94129




                                                                            14           14.    That a constructive trust or equitable lien be placed on any property obtained by
                                             (415) 398-0900




                                                                            15   the NAKAMICHE DEFENDANTS as a result of their interference with Plaintiff’s prospective
                                                                            16   economic advantage;
                                                                            17           15.    That Plaintiff be awarded restitution and disgorgement of Defendants’ unjust
                                                                            18   enrichment in an amount to be proven at trial;
                                                                            19           16.    That Plaintiff be awarded special damages in an amount to be proven at trial;
                                                                            20           17.    That Plaintiff be awarded the lost profits he would have received but for
                                                                            21   Defendants’ unlawful exploitation of Side Show without his consent;
                                                                            22           18.    That Plaintiff be awarded pre- and post-judgment interest, to the maximum extent
                                                                            23   allowable by law;
                                                                            24           19.    That the Court declare the copyrights in and to the sound recording and
                                                                            25   composition of Side Show used in The Heat belong exclusively to Plaintiff and that such
                                                                            26   declaration have the force and effect of a final judgment; and
                                                                            27

                                                                            28



                                                                                                                                  15
                                                                                                                             COMPLAINT
                                                                                   Case 4:20-cv-03232-JSW Document 1 Filed 05/12/20 Page 16 of 16



                                                                            1          20.    Such other and further relief as equity and justice may require.
                                                                            2

                                                                            3    Dated: May 12, 2020                          PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                                                            4

                                                                            5
                                                                                                                              By: /s/ Nicholas A. Carlin
                                                                            6
                                                                                                                                      Nicholas A. Carlin
                                                                            7                                                         Kyle P. O’Malley
                                                                                                                                      Attorneys for Plaintiff
                                                                            8

                                                                            9
                                                                                                                        JURY DEMAND
                                                                            10
                                                                                       Plaintiff hereby demands a jury trial on all issues so triable
                                                                            11
PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP




                                                                            12
                                                                                 Dated: May 12, 2020                          PHILLIPS, ERLEWINE, GIVEN & CARLIN LLP
                                 39 Mesa Street, Suite 201 – The Presidio




                                                                            13
                                       San Francisco, CA 94129




                                                                            14
                                             (415) 398-0900




                                                                            15                                                By: /s/ Nicholas A. Carlin
                                                                                                                                      Nicholas A. Carlin
                                                                            16                                                        Kyle P. O’Malley
                                                                                                                                      Attorneys for Plaintiff
                                                                            17

                                                                            18

                                                                            19

                                                                            20

                                                                            21

                                                                            22

                                                                            23

                                                                            24

                                                                            25

                                                                            26

                                                                            27

                                                                            28



                                                                                                                                 16
                                                                                                                          COMPLAINT
